UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10‑K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2016 ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File No.001‑36847 Invitae Corporation (Exact name of the registrant as specified in its charter) Delaware 27‑1701898 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
